Knowlton, C. J.
The plaintiff took a train on the defendant’s elevated railway to the Dudley Street terminal station. There he undertook to pass by transfer to a surface car of the defendant which came into the same station. From the platform on which passengers alight from the cars on the elevated railway, there were three steps down to a covered platform from *506which passengers take cars running out on some of the defendant’s surface roads. This platform was two hundred and five feet long and. twenty-one feet wide, and the cars from the surface roads came up a gradual ascent from the street below, and passed around a curve like that of a horseshoe, and the track extended along by the side of this platform throughout nearly its whole length. The platform was well lighted and conveniently constructed for the use of passengers, and all the surface cars stopped by the side of it to discharge and receive passengers. Extending .off from this platform, adjacent to the upper part of the curve in the track for the surface cars, there was another narrow platform for the use of employees, constructed with the boards in the floor laid apart from each other, with spaces of about an inch between them, which platform was not covered, nor lighted in the evening. Its width varied greatly, as it was built around the outer edge of the curved track. At a point ninety-five feet from the side of the covered platform there was a rise of about six inches, and the platform was narrowed about two feet, leaving an opening where the floor of the wider portion ended.
The accident happened at about half past ten o’clock in the evening. The plaintiff left the elevated train, passed across the platform and down three steps to the covered platform. He wished to take a car for Mattapan. He knew the car would come around the curve and stop opposite the covered platform to receive passengers. Because he thought the number of passengers taking the car would be so large that he would not get a seat if he got upon the car in the ordinary way, he left the covered platform, and walked out into the darkness along the other platform a distance of ninety-five feet, and stepped off into the opening at the place where the platform was narrowed. The car for Mattapan which he had started to take was about fifty feet further on, around the curve. The night was dark, and the plaintiff testified that when he left the covered platform he walked “out into utter darkness.” He testified that he used this station “ two or three times a day, back and forth,” although some days he did not “ go at all.” He also testified that he was not familiar with the platform near where he fell, and that he was not looking where he was stepping.
*507The construction of the station, with its long and wide covered platform where the surface cars discharged and received passengers, and with the platform of a different kind, uncovered and having spaces between the boards of the floor, and leading out at right angles from the covered platform into utter darkness in the evening, with cars coming up and passing around before they reached the platform designed for passengers, showed plainly that passengers were not expected to go out around the curve to meet cars coming in. There was no evidence of an invitation to passengers, express or implied, to go there. There was nothing to indicate that the platform around the curve was intended to be used by passengers leaving the cars or by passengers taking the cars. There was no evidence that any passenger ever left a car there. There was testimony that other persons, like the plaintiff, had sometimes gone out upon this platform to meet cars, with a view to increase the probability of their getting a seat, when there was a large number waiting to take the cars on the covered platform. But this was contrary to the plain indications of the purpose of the railway company. They went there, not in the exercise of their rights as passengers, but as trespassers, or at best as mere licensees.
The principle stated in Legge v. New York, New Haven, & Hartford Railroad, 197 Mass. 88, 90, is applicable to a passenger who knowingly disregards the provisions made for his convenience and safety, and chooses a course with which he is not familiar, and which he knows was not intended for his use. In that case, the court, in speaking of the duty of a passenger to use the proper arrangements made for his exit, said: “ If he knowingly fails to do so, and without any invitation either express or fairly to be implied from the situation and arrangement of the station and grounds, leaves the way marked out by the defendant and proceeds to make his exit in some other way, he ceases from that moment to be a passenger and becomes a trespasser, or at the most a mere licensee. He has stepped from the aegis by which, up to that moment, the law as to passengers covered him. Nor does it make any difference that he goes where others, with the knowledge of the railroad company, have gone before him, unless there is some invitation express or implied upon the part *508of the company. Knowledge of such use where proper arrangements have been otherwise provided does not of itself amount to such invitation.” See also Lowery v. Walker, [1910] 1 K. B. 173. Then follows a citation of cases. The defendant was under no obligation to provide a place for passengers where the accident happened, as if they were invited to use the horseshoe platform there. Its only duty was to refrain from wanton or reckless conduct that would put them in peril.
In going where he did and as he did, the plaintiff, upon his own testimony, was not in the exercise of due care. He started to take a car which was about one hundred and fifty feet away from the lighted platform intended for passengers, and he did this on a dark night, passing over a course which was not lighted and with which he was not familiar. He did not look to see where he was stepping. He did this knowing that he was not regarding the plans and arrangements made by the defendant for the accommodation of its passengers. He did it with no other purpose than to relieve himself from the inconvenience attendant upon the presence of a large number of other passengers. He knew the principal facts which created the risks attendant upon his conduct, and these were such as should have induced him to refrain from the exposure to danger which he voluntarily accepted. We are of opinion that there was no evidence that he was in the exercise of due care.

Exceptions overruled.